Citation Nr: 1440821	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  14-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2007 to July 2010.  This case comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision from the Department of Veterans' Affairs (VA) Regional office (RO) in St. Louis, Missouri. 

A review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files reveals additional evidence of the Veteran's ongoing VA treatment considered by the RO, as well as the June 2014 written brief.  In addition, in the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2002, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).


FINDING OF FACT

The Veteran's tinnitus is related to in-service combat noise exposure.


CONCLUSION OF LAW

The most probative evidence of record demonstrates that tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is warranted for tinnitus.

The Veteran contends that his intermittent tinnitus is attributable to noise exposure during service, to include such exposure during combat operations.  In particular, at his October 2012 VA examination, he described a ringing in his ears at night when he would try to sleep.  The ringing occurred "since his deployment."  The VA examiner noted a diagnosis of tinnitus.

In regard to in-service noise exposure, the Veteran has reported being in a convoy where the vehicle in front of him hit an improvised explosive device (IED), being in a close-quarters firefight, and serving as a gunner where he was elevated above the vehicle with only a small barrier between him and the turret.  See August 2012 VA posttraumatic stress disorder (PTSD) examination and June 2014 representatives brief.  During the close-quarters firefight, he witnessed the leader of his group take a round to his right cheek from someone in the house as they were forcefully entering.  See August 2012 VA examination.

Initially, the record raises the question of whether the Veteran had combat service. There are no specific medals or honors that indicate the Veteran served in combat.  Whether a Veteran engaged in combat with the enemy is a determination to be made on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  As indicated in the December 2012 rating decision, the Veteran's claimed stressors were accepted by VA in granting service connection for PTSD.  The Veteran has consistently recounted the in-service events.  See, e.g., August 2012 VA examination; August 2012 PTSD written statement.  In addition, his military occupation specialty was listed as infantryman.  Therefore, resolving all reasonable doubt in favor the Veteran, the Board finds that the Veteran engaged in combat with the enemy.

The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).

The Veteran's service treatment records do not show any complaints, treatment, or diagnosis of tinnitus.  Additionally, the Veteran denied any symptoms of ear trouble at his entrance exam in September 2007, and denied ringing in his ears at his May 2009 post-deployment health assessment.

However, the Veteran is competent to report as to the observable symptoms he experiences, such as tinnitus, and their history.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  On review, the Board finds the Veteran's reports in this regard to be competent and credible, as his description of symptoms has been consistent throughout the record, and his service records corroborate his infantry assignment.  See Caluza v. Brown, 7 Vet. App. 498, 511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Here, there are opinions both for and against the claim-the VA examiners and the Veteran's.  Given the Veteran's competent, credible statements as to the in-service onset of tinnitus, the Board finds that the VA examiner's opinion was based on an inaccurate factual premise, and the opinion is of little probative value.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet. App. 458, 461  (1993)).

Based on the foregoing, the Board finds that the most probative evidence of record, the Veteran's lay testimony, demonstrates that tinnitus had its onset during service.  Accordingly, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


